                 Case 2:20-cv-00796-JCC Document 4 Filed 06/08/20 Page 1 of 1



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   ADEREMI ATANDA,

 9                              Plaintiff,                 Case No. C20-796-JCC

10          v.                                             ORDER

11   NORGREN, et al.,

12                              Defendants.

13

14          Plaintiff has filed an application to proceed in forma pauperis (“IFP”) in the above-

15   entitled action. (Dkt. # 1.) Plaintiff does not appear to have funds available to afford the $400.00

16   filing fee. Accordingly, Plaintiff’s application to proceed in forma pauperis (dkt. # 1) is

17   GRANTED.

18          The Clerk is directed to send copies of this order to the parties and to the Honorable John

19   C. Coughenour.

20          Dated this 8th day of June, 2020.

21
                                                           A
22                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge
23




     ORDER - 1
